Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17192862 filed on 03/04/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election with traverse of claims 1-16 in the reply filed on 09/13/2022 is acknowledged.
Applicant’s arguments are persuasive in regards to the species restriction, accordingly, the species restriction is withdrawn.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable subject matter 
Claims 9-10 are objected to as being dependent upon a rejected base claim (independent claim 8), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shin et al. (US 2022/0262927).
With respect to dependent claims 9-10, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein an extending length of the break region is larger than a width of the metallic line at an intersecting location of the metallic line across the first conductive type doped source region”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2022/0262927) in view of Ma et al. (US 2018/0151730) and further in view of Kocon (US 2020/0152623).
Regarding Independent claim 1, Shin et al. teach a semiconductor device comprising:
a drain region (Figs. 3 & 7, element 105) in a substrate (Figs. 3 & 7, element 200); 
a source region (Figs. 3 & 7, element 85L) in the substrate, surrounding the drain region (Fig. 3); 
a gate structure (Figs. 3 & 7, element 110), disposed on the substrate, disposed between the source region and the drain region and surrounding the drain region (Fig. 3). 
Shin et al. do not explicitly disclose a metallic line, located above the source and drain regions and the gate structure and electrically connected to the drain region or the source region, wherein the source region includes a doped region having a break region located between two opposite ends of the doped region, and wherein the metallic line extends from the drain region, across the gate structure and across the break region and beyond the source region.
Ma et al. teach a semiconductor device comprising a source region (Figs. 8 &9, element 234) includes a doped region (Figs. 8 &9, element 230, paragraph 0022) having a break region (Figs. 8 &9, element 232, paragraph 0020 discloses element free of dopant analogous to the instant application) located between two opposite ends of the doped region.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Shin et al. according to the teachings of Ma et al. with the motivation to provide many dangling bonds or vacancies in the crystalline structure (paragraph 0012).
	Shin et al. modified by Ma et al. do not explicitly disclose a metallic line, located above the source and drain regions and the gate structure and electrically connected to the drain region or the source region, and wherein the metallic line extends from the drain region, across the gate structure and across the break region and beyond the source region.
	Kocon teaches a semiconductor device comprising a metallic line (Fig. 1, metallization 158 comprising elements 162, 183) located above the source (Fig. 1, element 110) and drain (Fig. 1, element 112) regions and the gate structure (Fig. 1, element 132) and electrically connected to the drain region or the source region (Fig. 1, connected through elements 160), and wherein the metallic line extends from the drain region, across the gate structure and across the break region and beyond the source region (Fig. 1, the metallization would extend across the source comprising the break region of Ma).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Shin et al. and Ma et al. according to the teachings of Kocon with the motivation to provide interconnection. 
Regarding claim 2, Shin et al. modified by Ma et al. teach wherein the source region has a top view of a C-shaped ring (Figs. 3 & 7 of Shin and Figs. 8 & 9 of Ma. the shape of the source is a matter of choice which a person skilled in the art would have found obvious absent persuasive evidence that the particular shape of the claimed limitation was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04).
Regarding claim 3, Shin et al. modified by Ma et al. and Kocon teach wherein a vertical projection of the metallic line falls within and is overlapped with a span of the break region (Figs. 3 & 7 of Shin and Figs. 8 & 9 of Ma and Fig. 1 of Kocon).
Regarding claim 4, Shin et al. modified by Ma et al. and Kocon teach wherein the two opposite ends of the doped region are spaced from the vertical projection of the metallic line with a first spacing and a second spacing respectively, and the first spacing is the same as the second spacing (Figs. 3 & 7 of Shin and Figs. 8 & 9 of Ma and Fig. 1 of Kocon).
Regarding claim 5, Shin et al. modified by Ma et al. and Kocon teach wherein the two opposite ends of the doped region are spaced from the vertical projection of the metallic line with a first spacing and a second spacing respectively, and the first spacing is different from the second spacing (the depth of the break region 232 of Ma varies).
Regarding claim 6, Shin et al. teach further comprising an isolation structure (Fig. 7, element 73R/L) on the substrate and located between the source and drain regions, and the gate structure is disposed partially on the substrate and partially on the isolation structure (Fig. 1).
Regarding claim 7, Shin et al. teach further comprising a doped body well (Fig. 7, element 80) located below the source region and the gate structure, and a channel region (Figs. 3 & 7, element 130, paragraph 0061) located below the gate structure and within the doped body well.
Regarding Independent claim 8, Shin et al. teach a semiconductor device comprising:
a substrate (Figs. 3 & 7, element 200) having a first conductive type doped well (Figs. 3 & 7, element 60, p type) in the substrate, 
a second conductive type doped well (Figs. 3 & 7, element 80, n type) in the first conductive type doped well and isolation structures (Figs. 3 & 7, element 73R & 73L) thereon defining a first region and a second region of the substrate;
a first conductive type doped drain region (Figs. 3 & 7, element 105), located within the first conductive type doped well and located in the first region of the substrate; 
a first conductive type doped source region (Figs. 3 & 7, element 85L/R), located within the second conductive type doped well and in the second region of the substrate, surrounding the first conductive type doped drain region (Fig. 3); 
a gate structure (Figs. 3 & 7, element 110), disposed partially on the substrate and partially on one of the isolation structures, wherein the gate structure is disposed between the first conductive type doped source region and the first conductive type doped drain region and the first conductive type doped source region surrounds the gate structure (Figs. 3 & 7); 
a channel region (Figs. 3 & 7, element 130, paragraph 0061) located under the gate structure and within the second conductive type doped well.
Shin et al. do not explicitly disclose a metallic line, located above the first conductive type doped source and drain regions and the gate structure, wherein the metallic line is electrically connected to the first conductive type doped drain region, 
wherein the first conductive type doped source region has a split loop-shaped top view divided by a break region, and wherein the metallic line extends across the gate structure and across the break region and beyond the first conductive type doped source region.
Ma et al. teach a semiconductor device comprising a source region (Figs. 8 &9, element 234) includes a doped region (Figs. 8 &9, element 230, paragraph 0022) having a break region (Figs. 8 &9, element 232, paragraph 0020 discloses element free of dopant analogous to the instant application) located between two opposite ends of the doped region, wherein the doped source region has a split loop-shaped top view divided by a break region (Figs. 8 &9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Shin et al. according to the teachings of Ma et al. with the motivation to provide many dangling bonds or vacancies in the crystalline structure (paragraph 0012).
Shin et al. modified by Ma et al. do not explicitly disclose a metallic line, located above the first conductive type doped source and drain regions and the gate structure, wherein the metallic line is electrically connected to the first conductive type doped drain region, and wherein the metallic line extends across the gate structure and across the break region and beyond the first conductive type doped source region.
	Kocon teaches a semiconductor device comprising a metallic line (Fig. 1, metallization 158 comprising elements 162, 183) located above the source (Fig. 1, element 110) and drain (Fig. 1, element 112) regions and the gate structure (Fig. 1, element 132) and electrically connected to the drain region or the source region (Fig. 1, connected through elements 160), and wherein the metallic line extends from the drain region, across the gate structure and across the break region and beyond the source region (Fig. 1, the metallization would extend across the source comprising the break region of Ma).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Shin et al. and Ma et al. according to the teachings of Kocon with the motivation to provide interconnection.
Regarding claim 11, Shin et al. teach wherein the first conductive type is N-type, and the second conductive type is P-type (paragraph 0047 discloses the capability of reversing the conductivity type).
Regarding claim 12, Shin et al. teach wherein the first conductive type is P-type, and the second conductive type is N-type (paragraph 0051). 
Regarding claim 13, Shin et al. teach wherein the first conductive type doped well has a doping concentration lower than those of the first conductive type doped drain region and the first conductive type doped source region (paragraph 0091 disclose changing the doping concentration. Accordingly doping concentration is an art recognized variable. It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the doping concentration and arrive at the claim 13 limitation. With respect to the limitations of Claim 13, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the doping concentration through routine experimentation and optimization to obtain optimal or desired device performance because the doping concentration is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Regarding claim 14, Shin et al. teach further comprising a second conductive type doped well (Figs. 3 & 7, element 30) located in the first region of the substrate and surrounding the first conductive type doped drain region.
Regarding claim 15, Shin et al. teach further comprising a second conductive type doped region (Figs. 3 & 7, element 50) located in the second region of the substrate and surrounding the first conductive type doped source region.
Regarding claim 16, Shin et al. teach wherein the second conductive type doped region has a closed loop shaped top view (Fig. 3).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813